DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-6 and 8-16, in the reply filed on 8/27/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7 and 17-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/27/21.

Claim Objections
Claim 1 is objected to because of the following informalities:  “if predetermined position” should be “if a predetermined position”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “when blocking signal” should be “when the blocking signal”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “by actuating member” should be “by the actuating member”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “by scroll bar” should be “by a scroll bar”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “intended” should be “configured” so as to maintain consistency among the claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that the cut-out sections are “performed” on the circumference, but it is unclear what is meant by “performed.”
Claim 1 states that the strip is connected to a “composition” of the washing drum, but it is unclear what is meant by “composition.”
Claim 1 recites the limitation "the cut-out section" (three instances).  There is insufficient antecedent basis for this limitation in the claim because it is unclear which cut-out section is being referred to.
Claim 1 recites the limitation "at least one actuating member".  There is insufficient antecedent basis for this limitation in the claim because it’s unclear if it refers to the previously recited actuating member.
Claim 1 recites the limitation "a micro-switch" (third from last line).  There is insufficient antecedent basis for this limitation in the claim because it is unclear if this is referring to the previously recited micro-switch.
Claim 2 recites the limitation "the cut-out section".  There is insufficient antecedent basis for this limitation in the claim because it is unclear which cut-out section is being referred to.
Claim 3 recites the limitation "a micro-switch" (two instances).  There is insufficient antecedent basis for this limitation in the claim because it is unclear if they reference the same micro-switch or a micro-switch recited in claim 1.
Claim 3 recites the limitation "the signal way" (two instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the control unit" (four instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the driver" (three instances).  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the cut-out section".  There is insufficient antecedent basis for this limitation in the claim because it is unclear which cut-out section is being referred to.
Claim 3 recites the limitation “the actuating member of the scroll bar.”  It is understood from claim 2 that insertion is done by one of an actuating member or a scroll bar.  It is not clear if “the actuating member of the scroll bar” is a separate actuating member than the one recited in claims 1 and 2.
Claim 4 recites the limitation "the scroll bar".  There is insufficient antecedent basis for this limitation in the claim.
In claim 4 it is unclear if the electric motor drives one of a scroll bar or a pneumatic cylinder, or if the actuating member is an electric motor or a pneumatic cylinder.
In claim 8 it is unclear if the electric motor drives one of a scroll bar or a pneumatic cylinder, or if the actuating member is an electric motor or a pneumatic cylinder.
In claim 9 it is unclear if the electric motor drives one of a scroll bar or a pneumatic cylinder, or if the actuating member is an electric motor or a pneumatic cylinder.
Remaining claims are rejected due to their dependency on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites the device “according to any one of claim 3”.  It is unclear which claim(s) it is dependent on.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-16 are rejected under 35 U.S.C. 103 as being unpatentable over DE10003474A1 by Maziere in view of U.S. Patent 5848486 granted to Mitchell et al.
As to claim 1, Maziere teaches a two-positioning blocking device comprising a blocking disc 30 with cut-out sections 34 and positioning strips 36 (figs. 1 and 2); a sensor 46; a blocking element 38; an actuating member 44 connected to a control system (para. 40) configured to force the blocking element into the cut-out (figs. 4); and a micro-switch 48 to detect full entry of the blocking element and inform the control system that the blocking element is in an unlocked position (figs. 4).
Maziere teaches a single micro-switch 48 and therefore does not teach a second micro-switch.  However, one of ordinary skill in the art would have recognized that it was well-known and common in the art to use a plurality of redundant switches or sensors in case of a switch failure to ensure safe operation (see Mitchell, col. 4, ll. 10-12).  Additionally, one of ordinary skill in the art would have recognized that the use of a second switch would have achieved predictable results commensurate with its known purpose.  Therefore, the claimed invention would have been obvious at the time it was filed.
As to claim 2, insertion of the blocking element is forced directly by the actuating member (figs. 4).
As to claim 3, an additional micro-switch to detect entry of the blocking element would have been obvious for the reasons discussed above.  Since a scroll bar is not a required component of the invention (claim 2 requires one of the actuating member or 
As to claims 4, 8, and 9, Maziere teaches that its actuating member is a pneumatic cylinder (para. 33).
As to claims 5 and 10-12, Maziere teaches that the blocking disk is fixed to a pulley or integrated into a pulley casting (figs. 1-3).
As to claims 6 and 13-16, Maziere teaches a sensor 46 that can function as a speed sensor (see para. 37).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711